Citation Nr: 0006358	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The appellant had active duty for training December 1981 to 
June 1982, as well as subsequent periods of active duty for 
training with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  An additional issue, 
entitlement to service connection for hepatitis, initially 
appealed by the appellant, was subsequently withdrawn by the 
appellant at the personal hearing.  



FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between a left knee disorder, a right knee 
disorder, a left shoulder disorder, a right shoulder disorder 
or lumbosacral strain, and service.  



CONCLUSION OF LAW

The appellant has not submitted well-grounded claims for 
service connection for a left knee disorder, a right knee 
disorder, a left shoulder disorder, a right shoulder disorder 
or lumbosacral strain.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has alleged that all of his claimed service-
connected disorders had their origins in service.  He feels 
that his musculoskeletal injuries were caused when a tent he 
was setting up fell on him.  The law provides that an 
appellant is entitled to service connection for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (1999).  Further, 
active duty for training includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (1990).  Reserves 
means a member of a reserve component of one of the Armed 
Forces, including the Army National Guard of the United 
States.  See 38 U.S.C.A. § 101(26), (27) (1999).  

If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Further, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

Initially, however, the appellant must satisfy three elements 
for each claim for service connection to be well grounded.  
First, there must be competent evidence of a current 
disability (a medical diagnosis).  Second, there must be 
evidence of incurrence or aggravation of a disease or injury 
in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that an appellant had a 
chronic condition either in service and that the appellant 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the United States Court 
of Appeals for Veterans Claims (Court) has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record does not establish 
that the appellant's claims for service connection are 
plausible because there is no competent medical evidence of a 
connection between any current disorder and service.  

Although his service medical records could not be obtained 
directly by VA from the National Personnel Records Center, 
the appellant has submitted copies of his service medical 
records showing that he sought treatment in April 1990 for an 
injury of the left knee which he reported occurred while 
putting up a tent.  A history of an old football injury to 
the left knee was noted and it was recorded that the 
appellant had had knee surgery two years earlier.  The final 
assessment was patellar femoral syndrome, left knee.  He was 
instructed on stretches, given Motrin and told not to engage 
in sports.  The overwhelming majority of reports of periodic 
physical examination show no noted abnormalities, however, an 
October 1985 report notes a lunar scar immediately proximal 
to the left knee.  There were no associated abnormalities 
reported, and the appellant reported that he was in good 
health.  There is no indication of treatment for or 
complaints of a right knee disorder, a bilateral shoulder 
disorder or lumbosacral strain. 

In June 1998, the appellant sought emergency treatment at St. 
Francis Hospital Center for left knee pain, neck and shoulder 
pain.  The appellant reported that he injured his knee, neck 
and shoulder while running, but also reported that his knee 
had been bothering him since a tent fell on it in the 
service.  The examination revealed decreased range of flexion 
of the left knee.  X-rays showed mild degenerative changes.  
Examination and X-rays of the shoulders, neck and right knee 
reportedly demonstrated no acute findings.  The diagnosis was 
left knee pain, treatment was with an ice pack and anti-
inflammatory medicine.  There was a notation that the 
appellant should stop using other arthritis medicine.  

Records from Greenville Hospital System show treatment for 
the knees in May, June and September 1998.  In May, it was 
noted that the appellant had not been seen at the facility 
for two years following a diagnosis of hepatitis.  The 
appellant reported three hours of morning stiffness and pain 
in the knees, wrists, fingers and shoulders.  The examiner 
noted that the appellant may have inflammatory arthritis 
related to hepatitis.  In June 1998, the appellant again 
complained of knee pain with walking.  He was given a 
physical therapy referral.  In September 1998, he was seen 
following a right fourth trigger finger release.  He also 
complained of knee pain.  The signs were negative, but 
tenderness was reported.  No significant changes were noted.  

At his hearing, the appellant and his wife offered testimony 
that his leg injury in his teen years was minimal and that 
his real pain and limitation is related to the aforementioned 
tent incident.  As a teenager, he suffered a cut of the left 
knee that required about 10 stitches.  Regarding his back, he 
reported that he had having lumbosacral pain and had been 
wearing a brace and using a Tens unit for pain relief since 
the tent incident.  

The appellant has theorized that any preservice injury to his 
knee was minor and that the aforementioned tent accident left 
him with permanent injury.  The appellant has noted that all 
of his disorders are related to the in service tent injury.  
The Board concludes, however, that the appellant has not 
provided the requisite medical evidence of a nexus or link 
between his service and any of these alleged disorders, and 
as such his claims are not well grounded.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
appellant has a bilateral knee disorder, or bilateral 
shoulder disorder or lumbosacral strain related to service.  
The Board notes that the diagnoses regarding the knees made 
in the private records do not suggest a link to service but 
rather suggest that the disorder, as well as the other 
musculoskeletal disorders noted, may be related to hepatitis.  
There has been no medical evidence or opinion linking any 
current shoulder or knee or lumbosacral disability to 
service.  

The appellant has argued and he and his wife have testified 
that he has had continuous problems in these areas since the 
incident in service, but as a lay person his statements, and 
those of his wife, regarding these disabilities may not 
considered competent evidence as to the etiology of a current 
disorder.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Since the appellant and his wife have no 
medical expertise, their opinions do not provide a basis upon 
which to make any finding as to the origin or development of 
his disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Inasmuch as the appellant has not presented 
competent medical evidence linking a current bilateral knee 
or bilateral shoulder or lumbosacral strain disorder with 
service, these claims are not well-grounded.  

Moreover, these disorders were not shown to be chronic in 
service, and there has been no continuity of symptomatology 
since service.  The Board notes a gap of several years 
between service and the appellant's complaints regarding 
these disorders, even considering the reserve records which 
show the first report of back pain in 1998.  Even assuming 
that the appellant's history of on-going symptoms is 
sufficient to establish continuity, competent medical 
evidence would be required to relate a current disorder to 
such symptomatology.  See Savage at 498.  In the absence of 
competent supporting medical evidence, the appellant's claims 
of entitlement to service connection are not well grounded 
and must be denied on that basis.  

Because the appellant has not met his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to those claims.  See Epps, 126 F.2d at 
1468.  In this regard, the Board notes that the appellant has 
submitted service medical records showing the tent injury and 
that the VA's routine search yielded no records.  However, 
for purposes of establishing a well-grounded claim, his 
assertions in this regard are presumed truthful.  The missing 
element in this case is medical nexus evidence of a 
relationship between any of the claimed disabilities and the 
appellant's military service.  As such, even if such records 
were obtained, the causal nexus element of the appellant's 
claim would still not be satisfied.  As such, no further 
search for service medical records is warranted at this time.  
Further, the Board is unaware of the existence of any 
additional evidence that might well ground the appellant's 
claims and there is no duty to notify the appellant that such 
evidence would be pertinent to his claims pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left shoulder disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right shoulder disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for lumbosacral strain is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

